
	

116 SRES 158 ATS: Authorizing the use of the atrium in the Philip A. Hart Senate Office Building for the National Prescription Drug Take Back Day, a semiannual event of the Drug Enforcement Administration.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 158
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2019
			Ms. Klobuchar (for herself and Mr. Blunt) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Authorizing the use of the atrium in the Philip A. Hart Senate Office Building for	the
			 National
			 Prescription Drug Take Back Day, a semiannual event of the Drug
			 Enforcement Administration.
	
	
		1.Use of the atrium in the Hart Senate Office Building for Take Back Day
 (a)AuthorizationThe atrium in the Philip A. Hart Senate Office Building is authorized to be used on April 24, 2019, for the National Prescription Drug Take Back Day, a semiannual event of the Drug Enforcement Administration.
 (b)PreparationsPhysical preparations for the conduct of the event described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Sergeant at Arms and Doorkeeper of the Senate.
			
